DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5, and 7 recite the limitation “a scavenger material” in line 2, respectively.  It is not clear what is a scavenger material.
Claim 8 recites the limitation "the outer layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inner layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 18 recite the limitation “a granular scavenger material” in line 2, respectively.  It is not clear what is a scavenger material
	Claim 14 recites the limitation “a metal scavenging additive” in line 2, respectively.  It is not clear what is a metal scavenging additive.
Claim 15 recites the limitation "the inner surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outer layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outer surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the inner layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2010/0219131) in view of Bassett et al. (US 2006/0049096) [hereinafter Bassett].
	With respect to claim 1, Levy discloses a cartridge 200, as shown in Fig. 1A, having: an outer porous layer 202 (outer filtering stage), as shown in Fig. 1A, composed of a polymeric material (see paragraph 0047); a porous filtration block 205 (inner filtering stage), as shown in Fig. 1B, composed of a carbon and a binder material forming a carbon block (see paragraph 0064); and an annular space 204 (void) disposed between the outer filtering stage 202 and the inner filtering stage 205 containing filtering material (see paragraph 0047).
	Levy lacks the specific material of the outer filtering stage, i.e., a non-woven material.
	Bassett discloses a filter assembly 122, as shown in Fig. 3, having a prefilter 125 made of any suitable material known to those of ordinary skill in the art, disposed around the outer circumference of a carbon block element 124, as shown in Fig. 4.  Examples of prefilter materials include any suitable sheet-like fleeces of polypropylene, polyester, polyamide, resin-bonded or binder-free fibers (e.g., glass fibers), and other synthetics (woven and non-woven fleece structures); sintered materials such as polyolefins, metals, and ceramics; yarns; special filter papers (e.g., mixtures of fibers, cellulose, polyolefins, and binders); polymer membranes; and others.  Preferably, the prefilter 125 is made of a non-woven polypropylene (e.g., melt-blown) or a non-woven polyester (see paragraph 0051).  It would have been obvious to one of ordinary skill in the art to provide the outer filtering stage disclosed by Levy made from a non-woven material, as taught by Bassett, since a non-woven material is a suitable material used for filtering fluids (see paragraph 0051).

	With respect to claim 2, Levy as modified by Bassett discloses wherein the non-woven material is generally circular with a hollow center portion, as shown in Fig. 1B of Levy, and the inner filtering stage 205 is disposed within the hollow center portion and spaced apart from the outer filtering stage 202, forming the void 204 between the inner filtering stage 205 and the outer filtering stage 202, as shown in Fig. 1B.

	With respect to claim 3, Levy discloses wherein the void 204 contains granular filtering material (see paragraph 0047 of Levy).

	With respect to claim 4, Levy lacks wherein the outer filtering stage contains an antimicrobial agent.  Bassett teaches a water purifier having primary and secondary filtering members and an antibacterial means between them (see paragraph 0014).  The antibacterial means is the use of an antibacterial agent (antimicrobial agent) by placing a non-woven cloth containing an antibacterial agent at a water intake of the secondary filter member (see paragraph 0014).  It would have been obvious to one of ordinary skill in the art to provide the outer filter stage disclosed by Levy, with an antimicrobial agent, as taught by Bassett, in order to remove microbes and bacteria from the water and improve the effectiveness of the filtration (see paragraph 0014 of Bassett).

	With respect to claim 5, Levy discloses wherein the filtering material may be a scavenger material (see paragraph 0050).

	With respect to claim 6, Levy discloses wherein the inner filtering stage 205 is composed of activated carbon and a binder (see paragraph 0064).

	With respect to claim 7, Levy discloses wherein the inner filtering stage 205 includes a scavenger material (see paragraphs 0064-0065).

	With respect to claim 8, Levy discloses a cartridge 200, as shown in Fig. 1A, having: an outer filtering stage 202 composed of a polypropylene material (see paragraph 0045) having an outer surface and an inner surface, as shown in Fig. 1B; an inner filtering stage 205 composed of carbon and a binder material forming a carbon block (see paragraph 0064) having an outer surface and an inner surface, as shown in Fig. 1B; and a void 204 between the outer layer and the inner layer, as shown in Fig. 1B.
	Levy lacks the specific material of the outer filtering stage, i.e., melt blown polypropylene material.
	Bassett discloses a filter assembly 122, as shown in Fig. 3, having a prefilter 125 made of any suitable material known to those of ordinary skill in the art, disposed around the outer circumference of a carbon block element 124, as shown in Fig. 4.  Examples of prefilter materials include any suitable sheet-like fleeces of polypropylene, polyester, polyamide, resin-bonded or binder-free fibers (e.g., glass fibers), and other synthetics (woven and non-woven fleece structures); sintered materials such as polyolefins, metals, and ceramics; yarns; special filter papers (e.g., mixtures of fibers, cellulose, polyolefins, and binders); polymer membranes; and others.  Preferably, the prefilter 125 is made of a non-woven polypropylene (e.g., melt-blown) or a non-woven polyester (see paragraph 0051).  It would have been obvious to one of ordinary skill in the art to provide the outer filtering stage disclosed by Levy made from a melt blown polypropylene material, as taught by Bassett, since a melt blown polypropylene material is a suitable material used for filtering fluids (see paragraph 0051).

	With respect to claims 9 and 16, Levy lacks a first end cap disposed on a top side of the multistage filter cartridge and a second end cap disposed on a bottom side of the multistage filter cartridge.  Bassett teaches a filter assembly 22, as shown in Fig. 2, having upper and lower end caps 42, 40, as shown in Fig. 2.  It would have been obvious to one of ordinary skill in the art to provide the cartridge disclosed by Levy, with first and second end caps, as taught by Bassett, in order to seal the ends of the cartridge.

	With respect to claim 10, Levy discloses wherein a filtering material is contained within the void 204 (see paragraph 0047).

	With respect to claim 11, Levy discloses wherein the void 204 contains a granular scavenger material (see paragraph 0047).

	With respect to claims 12 and 19, Levy lacks wherein the melt blown polypropylene material contains an antimicrobial agent.  Bassett teaches a water purifier having primary and secondary filtering members and an antibacterial means between them (see paragraph 0014).  The antibacterial means is the use of an antibacterial agent (antimicrobial agent) by placing a non-woven cloth containing an antibacterial agent at a water intake of the secondary filter member (see paragraph 0014).  It would have been obvious to one of ordinary skill in the art to provide the melt-blown polypropylene material disclosed by Levy, with an antimicrobial agent, as taught by Bassett, in order to remove microbes and bacteria from the water and improve the effectiveness of the filtration (see paragraph 0014 of Bassett).

	With respect to claim 13, Levy discloses wherein the void 204 contains granular carbon (see paragraph 0050).

	With respect to claim 14, Levy as modified by Bassett discloses wherein the melt blown polypropylene material contains a metal scavenging additive (see paragraphs 0038-0040 of Levy).

	With respect to claim 15, Levy discloses a cartridge 200, as shown in Fig. 1A, having: a generally circular outer filtering stage 202 composed of a polypropylene material (see paragraph 0045) having an outer surface and an inner surface and an inner diameter and an outer diameter, as shown in Fig. 1B; a generally circular inner filtering stage 205 composed of carbon and a binder material forming a carbon block (see paragraph 0064) having an outer surface and an inner surface and an inner diameter and an outer diameter, as shown in Fig. 1B; a first void 204 between the inner surface of the outer layer and the outer surface of the inner layer, as shown in Fig. 1B; and a second void 208 within the inner surface of the carbon block, as shown in Fig. 1B.
Levy lacks the specific material of the outer filtering stage, i.e., melt blown polypropylene material.
	Bassett discloses a filter assembly 122, as shown in Fig. 3, having a prefilter 125 made of any suitable material known to those of ordinary skill in the art, disposed around the outer circumference of a carbon block element 124, as shown in Fig. 4.  Examples of prefilter materials include any suitable sheet-like fleeces of polypropylene, polyester, polyamide, resin-bonded or binder-free fibers (e.g., glass fibers), and other synthetics (woven and non-woven fleece structures); sintered materials such as polyolefins, metals, and ceramics; yarns; special filter papers (e.g., mixtures of fibers, cellulose, polyolefins, and binders); polymer membranes; and others.  Preferably, the prefilter 125 is made of a non-woven polypropylene (e.g., melt-blown) or a non-woven polyester (see paragraph 0051).  It would have been obvious to one of ordinary skill in the art to provide the outer filtering stage disclosed by Levy made from a melt blown polypropylene material, as taught by Bassett, since a melt blown polypropylene material is a suitable material used for filtering fluids (see paragraph 0051).

	With respect to claim 17, Levy discloses wherein a filtering material is contained within the first void 204 (see paragraph 0047).

	With respect to claim 18, Levy discloses wherein the first void 204 contains a granular scavenger material (see paragraph 0047).

	With respect to claim 20, Levy as modified by Bassett discloses wherein the melt blown polypropylene material contains a catalytic activated carbon (see paragraphs 0039 and 0045 of Levy).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778